            Case 1:19-cv-01975-RCL Document 1 Filed 07/02/19 Page 1 of 12



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
SERVICE EMPLOYEES INTERNATIONAL               )
UNION NATIONAL INDUSTRY                       )
PENSION FUND,                                 )
1800 Massachusetts Ave, Suite 301             )
Washington, D.C. 20036,                       )
                                              )
and                                           )
                                              )
STEPHEN ABRECHT, RODERICK S. BASHIR, )
DAVID HUERTA, EMANUEL PASTREICH,              )
APRIL VERRETT, EDWARD J. MANKO,               ) Case No: 1:19-cv-1975
CHRISTOPHER B. BOUVIER, INGA CRAREY, )
THOMAS LAMARTINA, JOHN J. SHERIDAN, )
KEVING MCGARR, AND FRANK A. MAXSON, )
TRUSTEES OF THE SERVICE EMPLOYEES             )
INTERNATIONAL UNION NATIONAL                  )
INDUSTRY PENSION FUND,                        )
1800 Massachusetts Ave, Suite 301             )
Washington, D.C. 20036,                       )
                                              )
                                  Plaintiffs, )
v.                                            )
                                              )
NEW IMAGE BUILDING SERVICES, INC.             )
1405 Combermere Drive                         )
Troy, MI 48083                                )
                                              )
                                  Defendant.  )
__________________________________________)

  COMPLAINT UNDER ERISA FOR DELINQUENT CONTRIBUTIONS, INTEREST,
         LIQUIDATED DAMAGES, ATTORNEY’S FEES AND COSTS

                             Introduction, Jurisdiction and Venue

       1.       This is a civil action brought by an employee benefit plan, and by the Trustees of

an employee benefit plan, pursuant to Sections 502(a)(3), (d)(1), (g)(2) and 515 of the Employee

Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1132(a)(3), (d)(1),

(g)(2) and 1145 and Section 301(a) of the Labor Management Relations Act of 1947, as amended
             Case 1:19-cv-01975-RCL Document 1 Filed 07/02/19 Page 2 of 12




(“LMRA”), 29 U.S.C. § 185(a), to collect unpaid collectively bargained contributions, interest,

liquidated damages, and Pension Protection Act supplemental contributions owed by the

Defendant.

        2.       Jurisdiction is conferred upon this Court by Sections 502(e) and (f) of ERISA, 29

U.S.C. §§ 1132(e) and (f), and Section 301(c) of the LMRA, 29 U.S.C. § 185(c). Jurisdiction also

lies under 28 U.S.C. § 1331.

        3.       Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), as the

Service Employees International Union National Industry Pension Fund is administered in this

District.

        4.       Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this complaint

will be served upon the Secretary of Labor and the Secretary of the Treasury by certified mail on

or about the date of filing.

                                              Parties

        5.       Plaintiff Service Employees International Union National Industry Pension Fund

(“SEIU Pension Fund”) is an employee pension benefit plan within the meaning of Sections 3(2),

(3) of ERISA, 29 U.S.C. §§ 1002(2), (3), and a multiemployer plan within the meaning of Section

3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A), established and maintained for the purpose of

providing pension benefits to eligible employees. The SEIU Pension Fund is and at all times

material herein has been, a jointly administered trust fund established pursuant to Section 302(c)(5)

of the LMRA, 29 U.S.C. § 186(c)(5). The SEIU Pension Fund is administered at 1800

Massachusetts Avenue NW, Suite 301, Washington, DC 20036.


                                                 2
            Case 1:19-cv-01975-RCL Document 1 Filed 07/02/19 Page 3 of 12




       6.       Plaintiff Trustees of the SEIU Pension Fund, Stephen Abrecht, Roderick S. Bashir,

Christopher Bouvier, Thomas LaMartina, Edward J. Manko, John J. Sheridan, Frank A. Maxson,

April Verrett, David Huerta, Inga Crarey, Kevin McGarr and Emanuel Pastreich are the duly

authorized Trustees of the SEIU Pension Fund whose duty it is to administer the SEIU Pension

Fund for the benefit of the participants and beneficiaries of the SEIU Pension Fund. Plaintiff

Trustees are fiduciaries within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §

1002(21)(A), and are authorized and empowered to maintain this action.

       7.       Defendant New Image Building Services, Inc. (“New Image”) is an “employer in

an industry affecting commerce” as defined in Sections 3(5), (9), (11), and (12) of ERISA, 29

U.S.C. §§ 1002(5), (9), (11), and (12), and Sections 2(2), (6), and (7) of the LMRA, 29 U.S.C. §§

152(2), (6), and (7).

       8.       Upon information and belief, Defendant New Image is a corporation incorporated

in the state of Michigan, with a mailing address of 1405 Combermere Drive, Troy, MI 48083.

                                     Factual Background

       9.       At all relevant times, Service Employees International Union Local 1 (“the Union”)

has been the exclusive bargaining representative for all classifications of building custodial

employees, excluding guards and supervisors, employed by Defendant.

       10.      The Defendant was party to the Greater Detroit Metropolitan Area Cleaning

Contract (“CBA” or “Agreement”) with the Union for its employees effective for the period of

August 1, 2012 through July 31, 2015. A true, correct and complete copy of the 2012 CBA is

attached as Plaintiffs’ Exhibit 1.


                                                3
            Case 1:19-cv-01975-RCL Document 1 Filed 07/02/19 Page 4 of 12




          11.   The Defendant was a party to a successor agreement with the Union effective for

the period of August 1, 2015 through July 31, 2018. A true, correct and complete copy of the 2015

CBA is attached as Plaintiffs’ Exhibit 2.

          12.   The Defendant then entered into another successor agreement with the Union

effective for the period of August 1, 2018 through July 31, 2022. A true, correct and complete

copy of the 2018 CBA is attached as Plaintiffs’ Exhibit 3.

          13.   Pursuant to Section 515 of ERISA, 29 U.S.C. § 1145, employers who are obligated

to make contributions to a multi-employer employee benefit plan must do so in accordance with

the terms of the applicable collective bargaining agreements. Here, the Collective Bargaining

Agreements state that the Defendant is obligated to remit contributions to the SEIU Pension Fund

at the rate of $0.56 per hour worked for its covered non-probationary employees. Exs. 1, 2 & 3,

Art. XX, Sec. 3. Pursuant to Addendum 2 of the CBAs, the Defendant is obligated to contribute to

the Fund at a rate of $0.72 per hour worked for grandfathered employees as defined in the CBA.

Exs. 1, 2, & 3, Add. 2, Art. V.

          14.   Pursuant to the Collective Bargaining Agreements and by submitting reports and

contributions, Defendant agreed to be bound by the SEIU Pension Fund’s Agreement and

Declaration of Trust (“Trust Agreement”). Exs. 1, 2, & 3, Art. XX, Sec. 2. Each CBA states, “Said

pension plan was established August 1, 1967. Said pension plan as set forth herein is more fully

set forth in an Indenture of Trust Agreement between the parties hereto. The Employer agrees to

pay over irrevocably to the Pension Fund the payments set forth herein.” Exs. 1, 2, & 3, Art. XX,

Sec. 2.


                                                4
          Case 1:19-cv-01975-RCL Document 1 Filed 07/02/19 Page 5 of 12




       15.     A true and correct copy of the Trust Agreement is attached as Plaintiffs’ Exhibit 4.

Pursuant to Section 5.1(22) of the Trust Agreement, the Trustees are empowered to create and

enforce a collection policy for the assessment of unpaid and delinquent contributions. See Exhibit

4 at Section 5.1(22). Accordingly, Defendant is obligated to remit contributions to the SEIU

Pension Fund in accordance with the collection policies and procedures adopted by the Trustees.

A true and correct copy of the Statement of Policy for Collection of Delinquent Contributions

(“Collection Policy”) is attached as Plaintiffs’ Exhibit 5.

       16.     At all relevant times, Section 3.1 of the SEIU Pension Fund’s Trust Agreement

provides that an employer must submit complete remittance reports to the SEIU Pension Fund

with the employer’s contributions. The remittance report must contain the names of each covered

employee and the number of compensable hours for each employee during the reporting month.

Ex. 4, Sec. 3.1.

       17.     Section 2 of the Collection Policy states that “[i]f the Fund Office has not received

complete and correct remittance report(s) necessary to determine the amounts owed by the

Employer, the Fund Office shall estimate the contributions due based on the most recent remittance

report submitted to the Fund, payroll information, or other basis as reasonably determined by the

Fund, and the Employer shall be deemed delinquent in its contributions in that amount on a

monthly basis, as a minimum, in any subsequent legal action.” Ex. 4, Sec. 2.

       18.     Section 3.2 of the Trust Agreement and Section 2 of the Collection Policy provide

that an employer delinquent in its contribution obligations to the SEIU Pension Fund and the

subject of a collection lawsuit is liable for interest at the rate of ten percent (10%) per annum,


                                                  5
          Case 1:19-cv-01975-RCL Document 1 Filed 07/02/19 Page 6 of 12




liquidated damages at the greater of the interest on the delinquent contributions or twenty percent

(20%) of the delinquent contributions after the commencement of legal action, and attorneys’ fees

and costs. Ex. 4, Sec. 3.2; Ex. 5, Sec. 2.

       19.     Pursuant to the Pension Protection Act of 2006, 29 U.S.C. § 1085 et seq. (“PPA”),

the SEIU Pension Fund was determined to be in critical status for the plan years beginning January

1, 2009, January 1, 2010, January 1, 2011, January 1, 2012, January 1, 2013, January 1, 2014,

January 1, 2015, January 1, 2016, January 1, 2017, January 1, 2018, and January 1, 2019.

Participating employers in the Fund were notified of this status via letters sent April 30, 2009,

April 30, 2010, April 30, 2011, April 30, 2012, April 30, 2013, April 28, 2014, April 28, 2015,

April 28, 2016, April 28, 2017, April 28, 2018, and April 28, 2019. Copies of these letters are

attached as Plaintiffs’ Exhibit 6.

       20.     For plans in critical status, the PPA requires that all contributing employers pay to

the plan a surcharge to help correct its financial situation. The amount of the surcharge is equal to

a percentage of the amount an employer is otherwise required to contribute to the plan. For the

SEIU Pension Fund, a five percent (5%) surcharge was applicable in the initial critical year (2009),

and a ten percent (10%) surcharge was applicable in 2010 and for each succeeding plan year

thereafter in which the plan is in critical status, until the bargaining parties agree to a Collective

Bargaining Agreement that implements the supplemental contribution schedules in the

Rehabilitation Plan adopted by the SEIU Pension Fund or the Default Schedule is imposed on the

participating employer. Participating employers were notified of the Rehabilitation Plan adopted

by the SEIU Pension Fund in November 2009. A copy of this letter is attached as Plaintiffs’ Exhibit


                                                  6
          Case 1:19-cv-01975-RCL Document 1 Filed 07/02/19 Page 7 of 12




7.

       21.      Here, the Defendant chose to remit supplemental contributions pursuant to the

Preferred Schedule of the Fund’s Rehabilitation Act. Exs. 1, 2, & 3, Art. XX, Sec. 4. Pursuant to

the Preferred Schedule, Defendant was obligated to remit supplemental contributions at the rate of

48.3% of the base contributions due beginning July 1, 2014. This rate increased to 59.8% as of

July 1, 2015, 72.1% as of July 1, 2016, 85.5% as of July 1, 2017, and 99.9% as of July 1, 2018.

       22.      During the period of January 2015 through March 2019, Defendant has failed to

remit certain contractually required reports and contributions and has failed to pay certain interest

charges, liquidated damages, and supplemental contributions due under the PPA to the SEIU

Pension Fund.

                                   COUNT I – Reports Owed

       23.      Plaintiffs reallege and incorporate Paragraphs 1 thorough 22.

       24.      This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1332(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

       25.      Defendant is obligated, under the terms of the Collective Bargaining Agreements,

to provide remittance reports and contributions to the SEIU Pension Fund on behalf of the

Defendant’s employees.

       26.      Defendant has failed to submit remittance reports and contributions for the months

of January through March 2019 for Site 2811.

       27.      In accordance with the Fund’s Collections Policy, the Fund estimated the

contributions owed for the period of January through March 2019 based on the hours reported for


                                                 7
           Case 1:19-cv-01975-RCL Document 1 Filed 07/02/19 Page 8 of 12




December 2018 to be $3,489.89, plus interest totaling $64.06 and liquidated damages totaling

$697.98.

         28.   Defendant is obligated to remit the outstanding remittance reports and pay, at a

minimum, the amount of the estimated contributions, interest, and liquidated damages. If after the

outstanding reports are provided, Defendant owes amounts in excess of the estimated amounts

due, Defendant is obligated to remit such excess contributions, interest, and liquidated damages.

         29.   Under Section 502(g) of ERISA, 29 U.S.C. § 1132(g), Plaintiffs are entitled to

recover all costs of this action from Defendant, including reasonable attorneys’ fees and court

costs.

         30.   Prior to commencing this lawsuit, the SEIU Pension Fund sent several letters and

attempted to contact the Defendant in efforts to obtain the outstanding remittance reports and

contributions from the Defendant for these months. Defendant continues to refuse to provide the

missing reports or make payments on the resulting amounts due. There is little prospect that,

lacking judicial compulsion, Defendant will satisfy its obligations to the SEIU Pension Fund, and

pay the delinquent and unpaid contributions, liquidated damages and interest due on the delinquent

and unpaid contributions.

         31.   Defendant’s continued failure to pay the amounts due have caused irreparable harm

to the plan participants in the form of loss of earnings and expenses of the Pension Fund,

endangered the eligibility of covered members’ pension benefits, and other harm. Defendant’s

failure and refusal to comply with its obligations creates an atmosphere in the industry that

encourages other employers to do the same.


                                                8
           Case 1:19-cv-01975-RCL Document 1 Filed 07/02/19 Page 9 of 12




                                    Count II – Delinquencies

         32.   Plaintiff’s reallege and incorporate paragraphs 1 through 31.

         33.   This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1332(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

         34.   Defendant is obligated, under the terms of the CBAs, to provide remittance reports

and contributions to the SEIU Pension Fund on behalf of the Defendant’s employees and interest

and liquidated damages are charged upon unpaid or late paid contributions. The Defendant has

failed to remit certain contributions and resulting interest and liquidated damages for its sites for

various months during the period of January 2015 through December 2018.

         35.   For Site 2276 (regular contract employees), for the period of January 2015 through

November 2016, Defendant owes the SEIU Pension Fund $18,384.52 in unpaid contributions,

$5,954.06 in interest (calculated through June 30, 2019), and $5,954.06 in liquidated damages.

         36.   For Site 2811 (grandfathered employees), for the period of January 2015 through

December 2018, Defendant owes the SEIU Pension Fund $58.007.67 in unpaid contributions,

$20,020.37 in interest (calculated through June 30, 2019), and $23,574.28 in liquidated damages.

         37.   Under Section 502(g) of ERISA, 29 U.S.C. § 1132(g), Plaintiffs are entitled to

recover all costs of this action from Defendant, including reasonable attorneys’ fees and court

costs.

         38.   Prior to commencing this lawsuit, the SEIU Pension Fund sent several letters and

attempted to contact the Defendant in efforts to obtain the amounts owed from the Defendant.

Defendant continues to refuse to make payment on the amounts due. There is little prospect that,


                                                 9
         Case 1:19-cv-01975-RCL Document 1 Filed 07/02/19 Page 10 of 12




lacking judicial compulsion, Defendant will satisfy its obligations to the SEIU Pension Fund, and

pay the delinquent and unpaid contributions, liquidated damages and interest due on the delinquent

and unpaid contributions.

       39.     Defendant’s continued failure to pay the amounts due have caused irreparable harm

to the plan participants in the form of loss of earnings and expenses of the Pension Fund,

endangered the eligibility of covered members’ pension benefits, and other harm. Defendant’s

failure and refusal to comply with its obligations creates an atmosphere in the industry that

encourages other employers to do the same.

       WHEREFORE, Plaintiffs respectfully request that the Court:

       1.      Declare that Defendant is delinquent in remitting owed contributions, interest,

liquidated damages, and PPA supplemental contributions to the SEIU Pension Fund pursuant to

the Collective Bargaining Agreement;

       2.      Declare that Defendant is delinquent in submitting remittance reports for the

periods described herein and Order Defendant to pay the corresponding outstanding contributions,

interest, liquidated damages, and PPA supplemental contributions for these delinquent months;

       3.      Enter judgment in the amount $136,183.24 for unpaid contributions, interest,

liquidated damages, and PPA supplemental contributions for the period of January 2015 through

March 2019;

       4.      Enter a permanent injunction against Defendants requiring them to remit their

reports and full payment of contributions, including supplemental contributions, to the Pension

Fund in a timely manner;


                                               10
        Case 1:19-cv-01975-RCL Document 1 Filed 07/02/19 Page 11 of 12




       5.     Enter judgment for Plaintiffs’ attorneys’ fees and costs, as required by the

Collective Bargaining Agreement, the Trust Agreement and Section 502(g) of ERISA;

       6.     Retain jurisdiction of this case pending compliance with its Orders; and,

       7.     Grant such relief as the Court may deem appropriate.



                                            Respectfully submitted,


                                                   /s/ Olga M. Thall
                                            Olga M. Thall
                                            Mooney, Green, Saindon, Murphy & Welch, P.C.
                                            1920 L Street, NW, Suite 400
                                            Washington, D.C. 20036
                                            (202) 783-0010
                                            (202) 783-6088 Facsimile
                                            omthall@mooneygreen.com
                                            Counsel for the Plaintiffs

Dated: July 2, 2019




                                              11
         Case 1:19-cv-01975-RCL Document 1 Filed 07/02/19 Page 12 of 12




                 CERTIFICATE OF SERVICE UNDER 29 U.S.C. § 1132(h)

I hereby certify that on this 2nd day of July, 2019, a true and correct copy of the foregoing
COMPLAINT UNDER ERISA FOR CONTRIBUTIONS, INTEREST, LIQUIDATED
DAMAGES, ATTORNEYS FEES, AND COSTS was served via certified mail on:

       U.S. Department of Labor
       Attn: Assistant Solicitor for Plan Benefits Security
       200 Constitution Ave., N.W.
       Washington, DC 20002

       U.S. Department of Treasury
       Attn: Secretary of the Treasury
       1500 Pennsylvania Avenue, NW
       Washington, D.C. 20220


                                                        _____/s/ Olga M. Thall_______
                                                         Olga M. Thall




                                                12
